Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2020

                                      No. 04-19-00197-CR

                                     Addie James BATTEN,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-2121-CR-C
                        Honorable Dwight E. Peschel, Judge Presiding


                                         ORDER
        Appellant’s brief was filed in this appeal on December 8, 2019. On January 21, 2020,
appellant’s attorney filed a motion to abate the appeal based on pro se correspondence included
in a supplemental clerk’s record filed on January 13, 2020 which questioned the effectiveness of
the attorney’s representation. By order dated January 22, 2020, this court granted the motion and
abated the appeal to the trial court to determine whether new appellate counsel should be
appointed.

       On February 20, 2020, a supplemental clerk’s record was filed containing the trial court’s
order granting prior appellate counsel’s motion to withdraw and appointing new appellate
counsel. It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.

        On February 21, 2020, appellant’s newly appointed appellate counsel filed a letter in this
court stating he had conferred with appellant who decided to rely on the appellant’s brief filed on
December 8, 2019. Appellant’s newly appointed appellate counsel further stated he would not
be filing any further briefing except a possible reply brief. It is therefore ORDERED that the
State’s brief must be filed in this appeal no later than thirty days from the date of this order.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court